Citation Nr: 0840149	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-12 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating higher than 40 percent for 
residuals of a low back injury with degenerative changes of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from May 1956 to May 1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim for a 
disability rating higher than 40 percent for his service-
connected residuals of a low back injury with degenerative 
changes of the lumbar spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a disability rating higher than 40 
percent for his service-connected residuals of a low back 
injury with degenerative changes of the lumbar spine.  
However, the Board finds that additional medical development 
is needed before it can adjudicate this claim.  

The veteran requests that he be afforded another VA 
examination to evaluate the severity of his low back 
disability, because his secondary neurological impairment in 
his left lower extremity has worsened since his most recent 
VA examination in March 2005, which is now over three and 
half years old.  The Board agrees.  See 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2008) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding 
that the Board should have ordered a contemporaneous 
examination of veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected low back disability, including 
any orthopedic and neurological symptoms.  
The claims folder, to include a copy of 
this Remand, must be made available to 
the examiner for review.  The examiner 
must state whether the claims folder and 
copy of this Remand were reviewed.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability, to 
include any neurological pathology due to 
intervertebral disc syndrome, if present.  
Appropriate testing, such as an MRI, an 
EMG, or a myelogram, should be conducted 
to determine whether there is any 
encroachment upon the sciatic nerve, 
thereby resulting in intervertebral disc 
syndrome.  

If intervertebral disc syndrome is 
objectively confirmed, the examiner 
should then describe the level of any 
complete or incomplete paralysis of any 
nerve related to his low back disability.  
In addition, the examiner should note the 
total duration of any incapacitating 
episodes of that disability, if any.  (An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).

In reporting the results of range-of-
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The existence of any 
ankylosis of the spine should also be 
identified.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

2.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




